COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        In re Gerard Gabel

Appellate case number:      01-20-00815-CV

Trial court case number:    2010-74676

Trial court:                312th District Court of Harris County


       Relator, Gerard Gabel, has filed a petition for a writ of mandamus. The Court
requests a response to the petition from the real party in interest. The response, if any, is
due to be filed with this Court no later than 20 days of the date of this order.
       It is so ORDERED.

Judge’s signature: _____/s/ Evelyn V. Keyes______________
                    Acting individually  Acting for the Court

Date: ____December 17, 2020____